          Case 2:19-cv-00902-WBS-DMC Document 83 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LIONEL HARPER and DANIEL SINCLAIR,                      Case No. 2:19-cv-00902-WBS-DMC
     individually and on behalf of all other similarly
12   situated and all aggrieved employees,                   ORDER GRANTING JOINT REQUEST TO
                                                             MODIFY SCHEDULING ORDER
13
                   Plaintiffs,
14
     v.
15
     CHARTER COMMUNICATIONS, LLC,
16
                   Defendant.
17

18

19

20
21

22

23

24

25

26
27

28

                                                         1
                         ORDER GRANTING JOINT REQUEST TO MODIFY SCHEDULING ORDER
         Case 2:19-cv-00902-WBS-DMC Document 83 Filed 09/21/20 Page 2 of 2

 1           Having read and considered the Stipulation and Joint Request to Modify Scheduling Order
 2   dated September 17, 2020 (“Stipulation”), and good cause appearing, the Court hereby GRANTS the
 3   Parties’ joint request and ORDERS that the Status (Pretrial Scheduling) Order, Dkt. 34, be modified as
 4   follows:
 5   Scheduled Item                            Current date/deadline        Modified date/deadline
 6   Deadline to file motion for class October 9, 2020                      January 11, 2021
 7   certification
 8   Deadline to file opposition to motion November 6, 2020                 February 8, 2021
 9   for class certification
10   Deadline to file reply in support of November 20, 2020                 February 22, 2021
11   motion for class certification
12                                              November 30, 2020 at March 8, 2021 at 1:30 p.m.
     Hearing     on    motion      for    class 1:30 p.m.
13   certification
14   Deadline to disclose expert witnesses     December 18, 2020            March 29, 2021
15   Deadline to disclose rebuttal expert January 8, 2021                   April 19, 2021
16   witnesses
17   Discovery cut-off                         February 1, 2021             May 10, 2021
18   Motions cut-off                           February 22, 2021            June 1, 2021
19   Deadline to file opposition briefs        March 22, 2021               June 28, 2021
20   Deadline to file reply briefs             April 19, 2021               July 26, 2021
21
     Hearing on all motions                    May 3, 2021 at 1:30 p.m.     August 9, 2021 at 1:30 p.m.
22
     Final Pretrial Conference                 June 21, 2021 at 1:30 p.m.   October 12, 2021 at 1:30 p.m.
23
     Trial Setting                             July 27, 2021 at 9:00 a.m.   December 7, 2021 at 9:00 a.m.
24
             All other orders set forth in the Status (Pretrial Scheduling) Order remain unchanged.
25
             IT IS SO ORDERED.
26
     Dated: September 18, 2020
27

28
                                                          2
                               Order Granting Joint Request to Modify Scheduling Order
